United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            May 30, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-20997
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                        JUAN JOSE WILLIAMS,

                                                 Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-139-1
                      --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Juan Jose Williams appeals from his guilty-plea conviction for

being a felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1).   Relying on our decision in United States v. Emerson,

270 F.3d 203 (5th Cir. 2001), cert. denied, 536 U.S. 907 (2002),

that the Second Amendment affords individuals a protected right to

bear arms, Williams argues that 18 U.S.C. § 922(g)(1) is not

narrowly tailored in light of the interplay of the Second Amendment


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
and the regulation of interstate commerce under the Commerce

Clause, is overly broad in its reach given the legislative history

of   its   intent,   and   unevenly   burdens      a    fundamental   right      in

violation of equal protection by relying on inconsistent state law

definitions.

      Although Williams orally mentioned Emerson and the Second

Amendment at his rearraignment, he did not make the above arguments

in the district court either at rearraignment or at sentencing.

Therefore, our review is for plain error.                See United States v.

Krout, 66 F.3d 1420, 1434 (5th Cir. 1995).                     We specifically

recognized in Emerson that "it is clear that felons, infants, and

those of unsound mind may be prohibited from possessing firearms."

Emerson, 270 F.3d at 261 (emphasis added).                   In light of this

recognition, we conclude that Williams has failed to demonstrate

plain error.     See United States v. Calverley, 37 F.3d 160, 162-64

(5th Cir. 1994)(en banc).

      Relying on the Supreme Court's decisions in Jones v. United

States, 529 U.S. 848 (2000), United States v. Morrison, 529 U.S.

598 (2000), and United States v. Lopez, 514 U.S. 549 (1995),

Williams    also     argues   that    18    U.S.C.       §   922(g)(1)      is   an

unconstitutional      exercise   of   Congress's        Commerce   Clause    power

because    the   regulated    activity     does   not    substantially      affect

interstate commerce.       Alternatively, he argues that his indictment

was defective for failing to allege that his specific offense

substantially affected interstate commerce and that the factual

                                       2
basis    for   his   plea   was   insufficient   because   the   evidence

established only that the firearm had traveled across state lines

at some unspecified point in the past.

        Williams raises his arguments solely to preserve them for

possible Supreme Court review.       As he acknowledges, his arguments

are foreclosed by existing Fifth Circuit precedent.          See United

States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert.

denied, 534 U.S. 1150 (2002).

     AFFIRMED.




                                     3